Pee Cuexam.
The defendant’s assignments of error based on his exceptions to the instruction of the court to the jury, as requested by plaintiff, and to the refusal of the court to instruct the jury as requested by defendant, cannot be sustained.
The evidence introduced by the defendant did not support the allegations in his answer upon which he relied for his counterclaim. At the date of the loan of money to the defendant by the plaintiff, it was lawful in the State of Tennessee to charge and receive interest at the rate of eight per centum per annum. Interest paid at this rate prior to the execution of the note sued on in this action was not usury. The judgment is affirmed.
No error.